DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 19 are pending. Claims 20 – 44 have been cancelled. Claims 45 – 47 are allowed
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al.  (U.S. Patent Publication No. 2014/0087635 A1) in view of McColl (GB 2198975 A) as cited by Applicant.
Regarding independent Claim 1, Ogawa teaches an abrasive waterjet system (abrasive waterjet machining apparatus, 100; Fig. 1), comprising: a cutting head (nozzle, 1) including a jet-forming orifice (14a) and a mixing chamber (mixing chamber, 13) downstream from the jet-forming orifice (14a); a catcher (catcher tank, 2) downstream from the cutting head (1); and a conveyance (7) configured to carry slurry including abrasive material and liquid collected from the catcher (2) toward the cutting head (1, Paragraphs [0098] and [0099])  wherein the cutting head (1) includes an inlet (supply port, 13a), and wherein the mixing chamber (13) is configured to receive abrasive material and liquid collected from the catcher (2) via the conveyance (7) and via the inlets (13a and 14a; Paragraphs [0063] and [0098] – [0099]; Fig. 2).  

    PNG
    media_image1.png
    525
    745
    media_image1.png
    Greyscale

Although Ogawa teaches an inlet and further the supply port, 13a may be provided at a plurality of places, the reference does not explicitly teach wherein the cutting head includes a slurry inlet.
McColl, however, teaches a nozzle apparatus, wherein the cutting head includes a slurry inlet (40; Fig. 5; Abstract – for a sand and water mixture).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Ogawa to further include the cutting head includes a slurry inlet, as taught by McColl, to provide an improved cleaning action.
Regarding Claim 2, Ogawa, as modified, teaches the abrasive waterjet system (abrasive waterjet machining apparatus, 100; Fig. 1) wherein the abrasive waterjet system (100) is configured for substantially closed-loop recycling of abrasive material (Paragraphs [0063] and [0098] – [0099]).  
Regarding Claim 6, Ogawa, as modified, teaches the abrasive waterjet system (abrasive waterjet machining apparatus, 100; Fig. 1) wherein the conveyance (7) includes a holding tank (71) downstream from the catcher (2) and upstream from the slurry inlet (13a), and wherein the holding tank (2) is configured to hold and to agitate slurry including abrasive material and liquid (Paragraph [0095]).  

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al.  (U.S. Patent Publication No. 2014/0087635 A1) in view of McColl (GB 2198975 A) as cited by Applicant and Schubert et al. (U.S. Patent Publication No. 2012/0021676 A1).
Regarding Claim 3, Ogawa, as modified, teaches all of the elements of claim 1 as discussed above.
Ogawa does not teach the abrasive waterjet system wherein the cutting head is configured to draw slurry including abrasive material and liquid into the mixing chamber at least partially by the Venturi effect.  
Schubert, however, teaches the grinding machine (Fig. 1) the cutting head (115) is configured to draw slurry (via abrasive supply conduit, 145) including abrasive material (150) and liquid into the mixing chamber at least partially by the Venturi effect (Paragraph [0030]).  
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Ogawa to further include the cutting head is configured to draw slurry including abrasive material and liquid into the mixing chamber at least partially by the Venturi effect, as taught by Schubert, to increase the velocity of the slurry while decreasing the pressure, thus providing an effective cutting head.
Regarding Claim 4, Ogawa, as modified, teaches all of the elements of claim 1 as discussed above.
Ogawa further teaches the pump (suction pump, P2) is configured to provide all or most of a total supply of liquid to the jet-forming orifice (1).  
Ogawa does not teach teaches the abrasive waterjet system further comprising a pump upstream from the cutting head, and wherein the pump has a maximum operating pressure of at most 15,000 psi.
Schubert, however, teaches the abrasive waterjet system further comprising a pump (160) upstream from the cutting head (115; Fig. 1a; Paragraph [0024]) and wherein the pump (160) has a maximum operating pressure of at most 15,000 psi (Paragraph [0048]).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Power to further include a pump upstream from the cutting head, as taught by Schubert, to provide a slurry supply to the cutting head without having to overcome pumping the slurry from downstream.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al.  (U.S. Patent Publication No. 2014/0087635 A1) in view of McColl (GB 2198975 A) as cited by Applicant and Power (U.S. Patent No. 3,553,895).
Regarding Claim 5, Ogawa, as modified, teaches all of the elements of claim 1 as discussed above.
Ogawa does not teach the abrasive waterjet system wherein the conveyance includes a screen configured to restrict movement of large particles of kerf material toward the mixing chamber.  
Power, however, teaches the abrasive waterjet system (10) wherein the conveyance (24/26) includes a screen (48; Fig. 1) configured to restrict movement of large particles of kerf material toward the mixing chamber (12a).  
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Ogawa to further include the conveyance includes a screen configured to restrict movement of large particles of kerf material toward the mixing chamber, as taught by Power, to provide a system capable of preventing large particles to clog the pump, thus preventing damage to the system.

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al.  (U.S. Patent Publication No. 2014/0087635 A1) in view of McColl (GB 2198975 A) as cited by Applicant and Herrmann et al. (U.S. Patent No. 5,979,663).
Regarding Claim 7, Ogawa, as modified, teaches all of the elements of claim 1 as discussed above.
Ogawa does not teach the abrasive waterjet system further comprising a fines separator configured to remove fines from the slurry before the mixing chamber receives the slurry.
Herrmann, however, teaches the abrasive waterjet system further comprising a fines separator (separator, 4) configured to remove fines from the slurry before the mixing chamber receives the slurry (Col. 2, lines 49 – 55).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Ogawa to further include a fines separator configured to remove fines from the slurry before the mixing chamber receives the slurry, as taught by Herrmann, to provide a system capable of preventing fine particles to clog the pump, thus preventing damage to the system.
Regarding Claim 8, Ogawa, as modified, teaches all of the elements of claim 7 as discussed above.
Ogawa does not teach the abrasive waterjet system of claim wherein the fines separator includes a hydrocyclone.  
Herrmann, however, teaches the abrasive waterjet system of claim wherein the fines separator includes a hydrocyclone (Col. 1, lines 43 – 46).  
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Ogawa to further include the fines separator includes a hydrocyclone, as taught by Herrmann, to provide a system for recovery of used abrasives in water jet cutting units.
Allowable Subject Matter
Claims 9 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4Response to Arguments
Applicant's arguments filed in Arguments/Remarks dated April 14, 2022 with respects to rejected claims 1 – 8 under 35 USC 102 and 103 have been fully considered and are persuasive, therefore the rejection has been withdrawn; however, after further consideration a new ground of rejection has been made.
Further, claims 45 – 47 are allowed.  Although Power teaches a fluidizer, the reference fails to teach the fluidizer configure to inject liquid into collected abrasive material within the catcher to fluidize the collected abrasive material.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723